DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 6/8/2021.  As directed by the amendment, claims 1 and 6 have been amended, and claims 7 and 22-24 have been cancelled. As such, claims 1, 6 and 8-21 are pending in the instant application, wherein claims 12, 13 and 16 remain withdrawn in response to an election requirement.
The cancellation of claim 22 renders the objection thereto moot.
Claim 1 (which includes subject matter from claim 7) has been amended to clarify the claimed subject matter/provide antecedent basis, and claim 6 is amended below to provide antecedent basis; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Election/Restrictions
Claim 1 (as amended below) is allowable. Claims 12, 13, and 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election requirement between species (and subspecies) of seal and dose chamber, as set forth in the Office action mailed on 6/27/2019, is hereby withdrawn and claims 12, 13 and 16 are hereby rejoined and fully examined for In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Carroll on 6/17/2021.

The application has been amended as follows: 
Claim 1, line 11, deleted “movable” and inserted ---configured to be guided in linear movement---
Claim 6, line 1, before ‘barrier layer’ inserted ---at least one---
Cancelled claims 13, 16 and 21

Allowable Subject Matter
Claims 1, 6, 8-12, 14, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 requires a dose delivery device with flow-path-defining body and dose chamber, which is completely surrounded by a cover, wherein the cover is connected to a seal that closes/opens communication between the flow path and chamber, and the seal includes a wall that is slidably engaged with the body and configured to be guided in linear movement across an opening of the dose chamber when the cover is separated from the body and dose chamber. This embodiment can be seen instant Figs. 8-14, where the wall is configured to be guided as claimed by virtue of the wall being part of a U-shaped channel element that is guided by/on rail portion 16 (see instant paras [0064-66]). While e.g. Adler et al. (US 2013/0042864 A1) teaches a slidable seal (cap 50) (Figs. 5a-b), the seal is not understood to include a wall that is configured to be guided in linear movement, i.e. by comprising a portion that is guided by/on a rail(s). Accordingly, claim 1 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 6, 8-12, 14,15 and 17-20 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1 as well as for the additional features recited by each dependent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785